UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                                       Case No.: 1−20−10204−CLB
                                                                             Chapter: 11
         Acme Holdings of N.Y., Inc.
          dba Dibble Family Center                                           Tax ID: 20−5102353

                                 Debtor(s)


          NOTICE THAT HEARING WILL BE HELD TELEPHONICALLY ONLY


PLEASE TAKE NOTICE that the hearing on the Order Approving Disclosure Statement
and Setting Hearing on Confirmation of the Plan to be held on December 14, 2020 at 2:00
p.m. will be held by TELEPHONIC APPEARANCE ONLY. To access the Telephone
Conference System, parties should dial 571−353−2300. When prompted for the "Number You
Wish to Dial," enter: 066128168#. When prompted for the "Security Pin," enter: 9999#.

Telephone appearances are required pursuant to an Administrative Order or Case Management
Order of the Bankruptcy Court. The Administrative Order, Case Management Order, and other
information regarding Court operations during the COVID−19 pandemic can be found on the
Court's website at https://www.nywb.uscourts.gov

Date: November 4, 2020                                                     Lisa Bertino Beaser
                                                                           Clerk of Court
In the event of severe weather or other emergency situations, please call (716) 362−3200 (Buffalo) after 7:00 a.m. EST or visit
www.nywb.uscourts.gov for updated court closing information.

Form teleBuff/Doc 95
www.nywb.uscourts.gov




           Case 1-20-10204-CLB, Doc 95, Filed 11/04/20, Entered 11/04/20 14:03:10,
                        Description: By Telephone ONLY(Buff), Page 1 of 1
